Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  145117(51)(52)                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  JOYCE BONNER, f/k/a JOYCE ALLEN,                                                                                   Justices
           Plaintiff-Appellant,
  v                                                                SC: 145117
                                                                   COA: 307802
                                                                   Wayne CC: 95-507577-DM
  JAMES ALLEN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion to expedite is GRANTED. The motion for
  reconsideration of this Court’s September 4, 2012 order is considered, and it is DENIED,
  because it does not appear that the order was entered erroneously.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2012                   _________________________________________
         d1113                                                                Clerk